USDC IN/ND case 3:18-cv-00758-DRL-MGG document 98 filed 05/14/20 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 CHRISTOPHER L. SCRUGGS,

                      Plaintiff,

        v.                                        CAUSE NO. 3:18-CV-758-DRL-MGG

 CO MANGOLD et al.,

                      Defendants.

                                    OPINION & ORDER

       Christopher L. Scruggs, a prisoner without a lawyer, seeks leave to amend his

complaint to add several additional defendants. ECF 70. At this stage of the proceedings,

“a party may amend the party’s pleading only by leave of court or by written consent of

the adverse party; and leave shall be freely given when justice so requires.” Fed. R. Civ.

P. 15(a)(2). Reasons for finding that leave should not be granted include “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party

by virtue of allowance of the amendment, [and] futility of amendment.” Airborne Beepers

& Video, Inc. v. AT & T Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007).

       Mr. Scruggs is currently proceeding on two separate claims arising from events

occurring on May 15, 2017. ECF 5. He initiated this lawsuit on September 14, 2018. His

original complaint included several unnamed defendants. In the proposed amended

complaint, Mr. Scruggs seeks to add these previously unidentified defendants—

individuals whose names he recalled after viewing discovery in this case. Mr. Scruggs’s
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 98 filed 05/14/20 page 2 of 2


claims are subject to a two-year statute of limitations. Behavioral Inst. of Ind., LLC v. Hobart

City of Common Council, 406 F.3d 926, 929 (7th Cir. 2005). The proposed amended

complaint concerns the same May 15, 2017 incident as the original complaint, and it was

not signed until December 17, 2019—more than two years after the incident. Therefore,

amending the complaint to add new defendants would be futile unless the allegations

against them would relate back to the original complaint.

       Rule 15(c)(1)(C) “permit[s] an amendment to relate back to the original complaint

only where there has been an error made concerning the identity of the proper party and

where that party is chargeable with knowledge of the mistake.” King v. One Unknown

Federal Correctional Officer, 201 F.3d 910, 914 (7th Cir. 2000). No such mistake occurred

here. Mr. Scruggs may not have previously known the identity of these additional

defendants, but this is not a mistake for purposes of the relation back rules. See id. Because

Mr. Scruggs did not assert his claims against these additional defendants in a timely

manner and because the relation-back doctrine does not apply to these claims, amending

the complaint to add them would be futile.

       For these reasons, the court DENIES Christopher L. Scruggs’s motion for leave to

amend his complaint (ECF 70) and his motion (ECF 83) and objection (ECF 93) seeking

ruling on the motion to amend.

       SO ORDERED.

       May 14, 2020                                s/ Damon R. Leichty
                                                   Judge, United States District Court




                                               2
